Citation Nr: 1512537	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for postoperative bilateral breast scars.

3. Entitlement to service connection for benign fibroadenomas, bilateral breasts. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the U.S. Air Force, serving on active duty from February 1986 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case is now under the jurisdiction of the RO in Winston-Salem, North Carolina.  The Board remanded these claims in November 2012 and March 2014 for further development.  They now return for appellate review. 

The Veteran testified at a hearing before the undersigned in January 2014.  A transcript is of record. 

The Board has taken jurisdiction of the claim for benign fibroadenomas of the bilateral breasts.  In this regard, in accordance with the Board's remand directives, a July 2014 statement of the case (SOC) was issued which again denied this claim.  Although the Veteran did not respond with a substantive appeal (i.e. VA Form 9), on further review of the February 2008 rating decision and a February 2010 SOC, the Board finds that this claim is part and parcel of the claim for postoperative breast scars and thus does not require a separate appeal, or was already encompassed by the prior appeal.  In denying service connection for breast scars, the February 2008 rating decision based its decision on a finding that the breast masses that were surgically excised, and thus caused the scarring, were due to a pre-existing condition that was not aggravated by active service.  In her January 2009 notice of disagreement (NOD), the Veteran referred to "Paragraph (9)" in the rating decision, which was the item number addressing the scarring, rather than item 18, which dealt with the underlying masses, but, as noted in the Board's March 2014 remand, her principal argument in support of this disagreement was that the fibroadenomas developed and worsened during active service.  The February 2010 SOC also made substantive findings regarding the underlying breast masses in denying service connection for the scars that were caused by their surgical removal.  The Veteran perfected her appeal of this issue by timely responding to the February 2010 SOC with an April 2010 VA Form 9.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  

The Board is aware that in her April 2010 substantive appeal (as opposed to her NOD) the Veteran only mentioned the fact that the surgery caused the scarring, and did not refer to the underlying breast masses.  There may be circumstances where a claim for service connection only concerns the effects of surgical treatment rather than the underlying condition for which the surgery was performed.  However, in general, in order to determine whether such a claim can be granted, it must be determined whether the condition that gave rise to the surgery is itself service connected, since by law the usual effects of treatment or surgery performed during service which has the effect of ameliorating conditions that were incurred prior to service and not aggravated therein, may not be service connected.  38 C.F.R. § 3.306(b)(1) (2014).  There is no way to determine on the merits whether service connection may be established for the usual effects of surgical treatment during service (when the treatment ameliorates a condition), without reaching the underlying issue of whether the condition that was treated was incurred in or aggravated by service.  

Accordingly, any ambiguity is resolved in the Veteran's favor by finding that she perfected an appeal as to both the scarring and the breast masses, since she addressed both issues in the arguments set forth in her NOD, and both were discussed in the SOC under the auspices of one issue.  Given these circumstances, she likely did not interpret the SOC as only dealing with the scars, when it also made findings regarding the breast masses, and thus did not know that the other issue was considered no longer on appeal.  She also likely did not know what the untoward consequences of such a procedural stance could be, namely a potential denial of service connection as a matter of law under § 3.306(b) for the usual effects of surgical treatment, at least if the RO's denial of service connection for fibroadenomas of the breasts was final, such that the surgery must be found to be for a pre-existing, nonservice-aggravated condition.  The Board thus interprets the Veteran's appeal liberally to avoid this result. 

Moreover, viewed another way, an appeal as to one issue was necessarily an appeal as to the other in substance (absent an express statement to the contrary), as the issues themselves represent a bifurcation of a single claim whose scope must include both: that is, a claim for breast scarring necessarily encompasses the issue of what caused it, i.e. benign fibroadenomas and surgical treatment for them, and a claim for benign fibroadenomas of the breasts necessarily encompasses residuals of this condition, i.e. scarring.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); cf. Delisio v. Shinseki, 25 Vet. App. 45, (2011) (holding, in pertinent part, that if a claim for a disability is still pending, and if it is found that a different disease or disability that caused the claimed disability is related to service, then the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability).  Thus, there was no need to separately appeal the latter issue, as it was already embedded in the former. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded for further development and for compliance with the Board's former remand directives, to ensure they are afforded every due consideration. 

With regard to the claim for migraine headaches, a new VA opinion is required to make an informed decision.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the August 2014 VA examination report, the examiner opined that the Veteran's pre-existing migraines did not undergo an increase in severity of underlying pathology during service because the Veteran reportedly stated that she did not have migraines prior to service, and instead was diagnosed with migraines shortly after entering on active duty.  The examiner further stated that the Veteran's migraines did not increase in severity beyond their natural progression because "the records reviewed do not state or mention any underlying pathology for these headaches," and "it appears these headaches have not gotten worse over the past several years or beyond [their] natural progression."  

The August 2014 opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The service treatment records (STR's) clearly show that the Veteran had a migraine disorder prior to service and that migraines were noted on the entrance examination, including based on a February 1985 neurological consultation confirming this diagnosis.  Thus, the examiner's first premise, namely that the Veteran's migraines were diagnosed after service, is patently incorrect.  

The examiner's second premise, that there is no "underlying pathology for these headaches," is also faulty, as the migraine headaches are themselves the pathology.  A migraine headache disorder has been confirmed over and over again for decades by treating physicians, and is controlled by prescribed medications.  This information is well documented in the record.  

Further, the examiner's statement, made in 2014, that the Veteran's headaches have not increased in severity "over the past several years," sidesteps the issue of whether they worsened during the Veteran's over twenty years of active service, and from which she retired in 2007, about seven years prior to this examination.  

Finally, the examiner provided no explanation for the conclusion that the headaches had not worsened beyond their natural progression, unless it was impliedly based on the incorrect findings discussed in the preceding paragraphs. 

Accordingly, a new VA opinion must be obtained in accordance with VA's duty to assist, and in order to ensure compliance with the Board's prior remand directive to provide an adequate VA opinion.  See id.; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

A VA opinion must also be obtained as to whether the breast masses that developed during service (diagnosed as fibroadenomas), were due to a worsening of the pre-existing fibrocystic disease beyond its natural progression.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014); see also 38 C.F.R. §§ 3.159(c), 3.326(a). 

Finally, the RO did not request treatment records from Robins Air Force Base as instructed in the Board's March 2014 remand directives, presumably because the Veteran did not respond to an April 2014 letter requesting her to fill out an authorized release for these and other records.  However, as these are Federal treatment records, an authorized release form may not be required.  Thus, these records must be requested even if the Veteran did not submit an authorized release form.  See 38 C.F.R. § 3.159(c); see also Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request her to clarify whether she wishes to be represented by Georgia Department of Veterans Services (GDVS) now that this case is under the jurisdiction of the Winston-Salem RO.  She should be provided an adequate opportunity to select a new representative if she wishes, or if it is determined that GDVS cannot provide representation for claims processed in a different state. 

2. Request the Veteran's treatment records from Robins Air Force Base dating from 2007 to 2010 (whether or not she fills out an authorized release form).  

3. Obtain a VA medical opinion on whether the Veteran's pre-existing migraine headache disorder was aggravated by active service.  The clinician must address the following:
A. Did the Veteran's pre-existing migraine headache disorder worsen during service?  
* The clinician should consider (but need not specifically discuss) that the Veteran's migraines were noted at enlistment to occur about every five months, and were considered "infrequent" and "well-controlled."  Later STR's dated in 1996 and 2000 (among others) show migraines occurring more frequently (every month or every two to three months).  STR's dated in February 1994 and May 2002 also indicate that the Veteran's migraines may have increased at times due to the use of other medications.  
B. If there was an increase in severity of the migraine headaches during service, does the clear and unmistakable (obvious, manifest, and undebatable) evidence show that the increase was due to the natural progress of this condition? 

The opinion must be supported by a complete explanation.

4. Obtain a VA medical opinion on whether the bilateral breast masses (fibroadenomas) that developed during active service were due to an aggravation of the pre-existing fibrocystic disease of the breasts (noted at entrance) during service.  The clinician must address the following:
A. Did the breast masses (fibroadenomas) that developed during service represent a worsening of the pre-existing fibrocystic breast disease?
B.  If there was an increase in severity of the pre-existing fibrocystic breast disease, does the clear and unmistakable (obvious, manifest, and undebatable) evidence show that the increase was due to the natural progress of this condition?

The opinion must be supported by a complete explanation. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If a VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



